[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Clinton County Court of Common Pleas adjudicating defendant-appellant, Jeff Haggard, guilty of attempted rape.1
Appellant's first assignment of error alleges that he was denied due process of law because the trial court failed to inform him of his right to secure an independent evaluation of competency and failed to conduct a hearing to determine his competency to stand trial. This assignment of error is overruled for the reason that the record indicates that the trial court conducted a competency hearing pursuant to R.C. 2945.37. Further, an independent expert evaluation under R.C. 2945.317 is available only to a defendant who enters a plea of not guilty by reason of insanity, and appellant entered an initial plea of "not guilty."
Appellant's second assignment of error alleges that he was deprived the effective assistance of trial counsel because his trial counsel failed to request a competency hearing. This assignment of error is overruled for the reason that the record indicates that trial counsel requested, and appellant received, a competency evaluation at the Center for Forensic Psychiatry followed by a competency hearing conducted by the trial court.
Accordingly, appellant was not deprived of the effective assistance of counsel. See Strickland v. Washington (1984), 466 U.S. 668, 687,104 S.Ct. 2052, 2064.
Upon consideration of the foregoing, the trial court's decision is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed to appellant.
William W. Young, Presiding Judge, James E. Walsh, Judge, Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.